            Case 1:18-cv-05427-JSR Document 153 Filed 04/24/19 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------- X
                                                          :
 SIMO HOLDINGS INC.,                                      :
                                                          :
                   Plaintiff,                             : No. 1:18-cv-05427 (JSR)
                                                          :
          -against-                                       :
                                                          :
 HONG KONG UCLOUDLINK NETWORK :
 TECHNOLOGY LIMITED and                                   :
 UCLOUDLINK (AMERICA), LTD.,                              :
                                                          :
                   Defendants.                            :
 -------------------------------------------------------- X

     DECLARATION OF BRADFORD A. CANGRO IN SUPPORT OF DEFENDANTS’
                      OPPOSITION TO PLAINTIFF’S
        MEMORANDUM OF LAW IN SUPPORT OF ITS MOTIONS IN LIMINE




DB1/ 103541906.1
           Case 1:18-cv-05427-JSR Document 153 Filed 04/24/19 Page 2 of 3




 I, Bradford A. Cangro, declare as follows:

          1.       I am an associate at Morgan, Lewis & Bockius LLP and am an attorney of record

 in the above-captioned action for Defendants Hong Kong uCloudlink Network Technology

 Limited and Ucloudlink (America), Ltd. (collectively “uCloudlink”). I make this declaration in

 support of uCloudlink’s memorandum of law in opposition to Plaintiff’s Motions in Limine. The

 matters stated herein are based upon my personal knowledge, and, if called as a witness, I could

 and would competently testify to them.

          2.       Attached as Exhibit A are true and correct excerpts of the November 7, 2018

 deposition transcript of Eric Plam.

          3.       Attached as Exhibit B are true and correct excerpts of the November 7, 2018

 deposition transcript of Jing Liu.

          4.       Attached as Exhibit C are true and correct excerpts of the November 5, 2018

 deposition transcript of Xiaolei Qin.

          5.       Attached as Exhibit D are true and correct excerpts of the Expert Report of Dr.

 Martin J. Feuerstein dated January 14, 2019.

          6.       Attached as Exhibit E are true and correct excerpts of the Expert Report of

 Christopher A. Martinez dated January 14, 2019.

          7.       Attached as Exhibit F are true and correct excerpts of the Expert Report of John

 L. Hansen dated February 2, 2019.

          8.       Attached as Exhibit G are true and correct copy of 2018 American Intellectual

 Property Law Association Model Patent Jury Instructions.

          9.       Attached as Exhibit H are true and correct excerpts of the November 8, 2018

 deposition transcript of Rongrong Zeng.

                                                    1
DB1/ 103541906.1
           Case 1:18-cv-05427-JSR Document 153 Filed 04/24/19 Page 3 of 3




          10.      Attached as Exhibit I are true and correct excerpts of the November 6, 2018

 deposition transcript of Hua Wei.

          11.      Attached as Exhibit J are true and correct excerpts of the Rebuttal Expert Report

 of Paul C. Clark dated February 14, 2019.

          I declare under penalty of perjury under the laws of the United States that the foregoing is

 true and correct. Executed this 24th day of April 2019, at New York, New York.



                                                        /s/ Bradford A. Cangro
                                                        Bradford A. Cangro




                                                    2
DB1/ 103541906.1
